Title: James Warren to Abigail Adams, 2 June 1778
From: Warren, James
To: Adams, Abigail



Madam
Boston June 2. 1778

A Vessel is designed for France in two or three days which will be A very good Opportunity for A Conveyance of Letters to Mr. Adams who I hope and beleive is safe Arrived in France Notwithstanding the Report that lately prevailed here. I hope the first Arrivals will shew that my Faith is well grounded and true. Any Letters you shall send to my Care shall be sent forward in the most Careful Manner.

I am in Haste Madm. Your Most Humbe. Servt.,
J Warren

